department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release date date uniform issue list contact person identification_number telephone number employer_identification_number legend a b c d e f ge h j k l dear we have considered your ruling_request dated date as to the proper treatment of the termination of c and whether termination constitutes an act of self-dealing under sec_4941 of the internal_revenue_code a and bestablished cas a charitable_remainder_unitrust described in sec_664 of the code and a split interest trust under sec_4947 the trust agreement provides that the annual unitrust_amount that a and b receive shall equal the smaller of a the trust income for any taxable_year as defined in sec_643 of the code and b a fixed percentage of percent of the net fair_market_value of the trust assets in addition the unitrust provides that a and b are to receive any amount of trust income for such year that is in excess of percent but only to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as the fixed percentage of the net fair_market_value of the trust assets on the relevant valuation dates the net_income make-up feature the trust as written would terminate when both a and b shall have died a and b serve as trustees of c the charitable remaindermen of c are e f g h i j k and l organizations described in sec_501 of the code and are publicly supported organizations under sec_509 a and b are the sole non-charitable income beneficiaries of c e through l are all a and b wish to terminate c by in effect selling their income_interest in c to the charitable remaindermen e through l interest in c interests in the trust will be determined using the discount rate in cffect under code sec_7520 on the date of termination and using the methodology uner sec_1_664-4 for valuing interests in charitable_remainder trusts in the initial ruling_request it was stated that the values of the beneficiaries’ for an amount equal to the present_value of a and b's life income the law of state d permits early termination of the trust provided there is agreement among the trustees and beneficiaries by an agreement dated october beneficiaries and charitable beneficiaries have agreed to the termination of c general of d has formally approved the proposed early termination of c the trustees income the attorney a's date of birth is june no physical condition that would decrease their normal life expectancies with the date ruling_request a and b submitted statements from their personal physician confirming that he had examined a and b and that there was no indication that a or b’s life expectancy was less than would otherwise be expected for persons of their respective ages and b's date of birth is august they are aware of in a letter dated date on behalf of a and b individually and as trustees c agreed with the special valuation factor proposed by the internal_revenue_service rulings requested a and b have requested the following rulings early termination of c of the code by a or b as trustees or as donors with respect to c will not constitute an act of self-dealing under sec_4941 the proposed termination of c of the code will not be subject_to a termination_tax under sec_507 law sec_507 of the code imposes a tax on a private_foundation under certain circumstances sec_664 of the code exempts from income_tax charitable_remainder unitrusts which it defines as those from which a fixed percentage of the net fair_market_value of its assets is paid to at least one person not an organization described in sec_170 for a term of years after which the remainder_interest is transferred to an organization described in sec_170 sec_4941 of the code imposes an excise_tax on disqualified persons for each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation e a foundation_manager within the meaning of section b sec_4946 of the code provides that for purposes of paragraph the term substantial contributor’ means a person who is described in sec_507 sec_4946 of the code provides that for purposes of this subchapter the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4947 of the code provides in pertinent part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 of the code provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_1_7520-3 of the federal_income_tax regulations provides that the standard annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period section b i b provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period analysis c is a split-interest trust described in sec_4947 a c is subject_to the provisions of sec_507 sec_4941 and sec_4945 as if foundation within the meaning of sec_4946 by virtue of being settlors of c the income beneficiaries a and b are disqualified persons with respect to c by being described in section it were a private in this case the charitable_remainder beneficiaries are public_charities so for purposes of sec_4941 and sec_4946 the income beneficiaries are not disqualified persons with respect to the charitable_remainder beneficiaries by early termination c will distribute lump sums to the income beneficiaries a and b sec_4941 applies to certain transactions between private_foundations and disqualified persons and charitable remaindermen equal to the actuarial value of their respective interests in c taking into account the net-income provisions of the trust and the distributions are also treated as a constructive_sale or exchange between a and b and the charitable remaindermen of the trust see revrul_69_486 generally payments to the income_beneficiary a and b from c would constitute self-dealing however because the distribution to the income beneficiaries equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- dealing provided by sec_53_4947-1 of the regulations applies and the distribution will not be an act of self-dealing furthermore because the charitable remaindermen are public_charities sec_4941 does not apply to the transaction between a and b and the charitable remaindermen the appropriate calculation of the actuarial value of the income_interest of a and b taking into account the net-income provisions of the trust requires the use of a reasonable method for the calculation which does not inappropriately inflate the income beneficiaries’ interest to the detriment of the charitable remaindermen one reasonable method to calculate the actuarial value of the income and remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 of the regulations the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 of the regulations provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust's stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of a and b’s income_interest in c may be demonstrated by the following example the sec_7520 rate for date i sec_5 percent assuming the termination occurs in date the lesser_of this rate and the trust's state payout percentage i sec_5 percent the ages at nearest birthday of the payout recipients until date are and assuming a termination before date and based on table 90cm interest pincite percent an unadjusted payout rate of percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which falls in at the death of the last to die of two persons aged and is dollar_figure620 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such death is dollar_figure minus dollar_figure620 or dollar_figure380 for each dollar_figure of the trust estate in this case the income beneficiaries are not expected to receive more than they would during the full term of the trust under the above-described methodology for valuing their interest in a further state law provides for charitable_remainder_trust with a net_income make-up feature early termination under the facts presented in addition a and b’s personal physician has conducted a physical examination and has stated that he finds no medical_condition expected to result in a shorter-than-average longevity under sec_1_72-9 of the regulations and a and b have signed similar statements under penalties of perjury furthermore because the effect of the transaction is to vest the income_interest and remainder_interest in the remainder beneficiary the trust no longer will be a split-interest trust and sec_4947 will no longer apply and sec_507 will not apply conclusions therefore we rule that early termination of c will not constitute an act of self-dealing under sec_4941 of the code by a and b as trustees or as donors with respect to c using the methodology described herein for the date of termination the proposed termination of c will not be subject_to a termination_tax under sec_507 of the code this ruling will be made available for public inspection under sec_6110 of the code after for details see enclosed notice certain deletions of identifying information are made a copy of this ruling with deletions that we intend to make notice of intention to disclose if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the persons that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code this ruling is based on the facts as they were presented and on the understanding that there will also we express no opinion as to the tax consequences be no material changes in these facts of the transactions under other provisions of the code pursuant to power_of_attorney on file in this office a copy of this letter is being sent to a and b’s authorized representative a copy of this letter should be kept in a and b's permanent records if you have any questions about this telephone number are shown in the heading of this permanent records ruling please contact the person whose name and letter you should keep a copy in your sincerely theodore r lieber acting manager exempt_organizations technical group enclosure notice
